Appeal from a judgment of the County Court, Nassau County, convicting appellant of robbery in the first degree (five counts), grand larceny in the first degree (five counts) and assault in the second degree (five counts). Judgment reversed on the law and the facts and indictment dismissed. The evidence adduced was insufficient to establish appellant’s guilt beyond a reasonable doubt. (Cf. People v. Leyra, 1 N Y 2d 199.) Nolan, P. J., Wenzel, Ughetta and Hallinan, JJ., concur; Beldock, J., dissents and votes to affirm, with the following memorandum: The evidence was sufficient to connect the appellant with the crimes charged.